Case: 20-1289   Document: 70    Page: 1   Filed: 07/22/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          CHEMOURS COMPANY FC, LLC,
                  Appellant

                           v.

   DAIKIN INDUSTRIES, LTD., DAIKIN AMERICA,
                    INC.,
                   Appellees

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                  2020-1289, 2020-1290
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 00992, IPR2018-00993.
                  ______________________

                 Decided: July 22, 2021
                 ______________________

    NITIKA GUPTA FIORELLA, Fish & Richardson, PC, Wil-
 mington, DE, argued for appellant. Also represented by
 MARTINA TYREUS HUFNAL; TIMOTHY RAWSON, San Diego,
Case: 20-1289     Document: 70     Page: 2    Filed: 07/22/2021




 2                          THE CHEMOURS COMPANY FC, LLC v.
                                     DAIKIN INDUSTRIES, LTD.


 CA.

    GREGORY A. CASTANIAS, Jones Day, Washington, DC,
 argued for appellees. Also represented by JOHN CHARLES
 EVANS, DAVID MICHAEL MAIORANA, Cleveland, OH;
 ANTHONY INSOGNA, San Diego, CA.

     MONICA BARNES LATEEF, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 intervenor. Also represented by THOMAS W. KRAUSE,
 MAUREEN DONOVAN QUELER, FARHEENA YASMEEN
 RASHEED.
                 ______________________

       Before NEWMAN, DYK, and REYNA, Circuit Judges.
     Opinion for the court filed by Circuit Judge REYNA.
 Opinion concurring in part and dissenting in part filed by
                   Circuit Judge DYK.
 REYNA, Circuit Judge.
      Chemours Company FC, LLC, appeals the final written
 decisions of the Patent Trial and Appeal Board from two
 inter partes reviews brought by Daikan Industries, Ltd., et
 al. Chemours argues on appeal that the Board erred in its
 obviousness factual findings and did not provide adequate
 support for its analysis of objective indicia of nonobvious-
 ness. Chemours also argues that the Board issued its de-
 cision in violation of the Appointments Clause because the
 Board’s decision came after this court’s decision in Arthrex,
 Inc. v. Smith & Nephew, Inc., 941 F.3d 1320, 1335 (Fed.
 Cir. 2019), but before this court issued its mandate.
 Chemours argues that the Board’s decision should be
Case: 20-1289    Document: 70         Page: 3   Filed: 07/22/2021




 THE CHEMOURS COMPANY FC, LLC    v.                           3
 DAIKIN INDUSTRIES, LTD.


 vacated and remanded. 1 We decline to vacate and remand
 this case pursuant to Arthrex. We conclude that the
 Board’s decision on obviousness is not supported by sub-
 stantial evidence and that the Board erred in its analysis
 of objective indicia of nonobviousness. Accordingly, we re-
 verse.
                        BACKGROUND
     This consolidated appeal arises from two final written
 decisions in inter partes reviews, Daikin Industries Ltd. v.
 Chemours Co. FC, LLC, No. IPR2018-00992 (P.T.A.B. Nov.
 12, 2019), and Daikin Industries Ltd. v. Chemours Co. FC,
 LLC, No. IPR2018-00993 (P.T.A.B. Nov. 12, 2019). J.A. 1–
 129. Daikin Industries Ltd. and Daikin America, Inc. (col-
 lectively, “Daikin”) filed a petition at the Patent Trial and
 Appeal Board (“Board”) requesting an inter partes review
 of claims 1–7 of U.S. Patent No. 7,122,609 (the “’609 pa-
 tent”). IPR2018-00992, J.A. 1–67. Daikin also filed a peti-
 tion requesting an inter partes review of claims 3 and 4 of
 U.S. Patent No. 8,076,431 2 (the “’431 patent”). IPR 2018-
 00993, J.A. 68–129.
     The ’609 patent relates to a unique polymer for insulat-
 ing communication cables formed by pulling wires through
 melted polymer to coat and insulate the wires, a process
 known as “extrusion.” 3 ’609 patent col. 3 ll. 50–63.



     1   Following the Supreme Court’s decision in United
 States v. Arthrex, Inc., 141 S. Ct. 1970 (2021), Chemours
 withdrew its request to vacate and remand to the Board.
 ECF No. 66.
     2   The asserted claims include claims 3 and 4 because
 claims 1, 2, and 5–7 of the ’431 patent were disclaimed.
 J.A. 3716.
     3   The specifications for both patents are nearly iden-
 tical as are the issues on appeal for both patents. See
Case: 20-1289     Document: 70      Page: 4   Filed: 07/22/2021




 4                            THE CHEMOURS COMPANY FC, LLC v.
                                       DAIKIN INDUSTRIES, LTD.


 Specifically, Chemours’s patents relate to a polymer with
 unique properties such that it can be formed at high extru-
 sion speeds while still producing a high-quality coating on
 the communication cables. Id. Most relevant to the issues
 in this appeal, the claims provide that the polymer has a
 specific melt flow rate range, i.e., “a high melt flow rate of
 about 30±3 g/10 min,” which is the rate at which melted
 polymer flows under pressure. ’609 patent col. 10 ll. 19–20.
 The melt flow rate of a polymer is an indicator of how fast
 the melted polymer can flow under pressure, i.e., during
 extrusion. Appellant’s Br. 3. The higher the melt flow rate,
 the faster the polymer can be coated onto a wire. J.A.
 1150–1151 at ¶ 32. Claim 1 of the ’609 patent is repre-
 sentative of the issues on appeal:
     1. A partially-crystalline copolymer comprising tet-
     rafluoroethylene, hexafluoropropylene in an
     amount corresponding to a hexafluoropropylene in-
     dex (HFPl) of from about 2.8 to 5.3, said copolymer
     being polymerized and isolated in the absence of
     added alkali metal salt, having a melt flow rate of
     within the range of about 30±3 g/10 min, and having
     no more than about 50 unstable endgroups/106 car-
     bon atoms.
 ’609 patent col. 10 ll. 15–21.
     The Board found all challenged claims of the ’609 pa-
 tent and the ’431 patent to be unpatentable as obvious in
 view of U.S. Patent No. 6,541,588 (“Kaulbach”). J.A. 66,
 345–51.
    Chemours appeals.          We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).




 Appellant’s Br. 2 n.1. When referencing both patents, this
 opinion will cite to the ’609 patent and IPR2018-00992, J.A.
 1-67.
Case: 20-1289    Document: 70         Page: 5   Filed: 07/22/2021




 THE CHEMOURS COMPANY FC, LLC    v.                           5
 DAIKIN INDUSTRIES, LTD.


                    STANDARD OF REVIEW
     This court reviews the Board’s legal determinations de
 novo and its factual determinations for substantial evi-
 dence. See In re NuVasive, Inc., 842 F.3d 1376, 1379 (Fed.
 Cir. 2016). Substantial evidence requires more than a
 “mere scintilla” and must be enough such that a reasonable
 mind could accept the evidence as adequate to support the
 conclusion. Consol. Edison Co. v. NLRB, 305 U.S. 197, 229
 (1938).
     Obviousness is a question of law based on underlying
 findings of fact. See In re NuVasive, Inc., 842 F.3d at 1381.
 “What the prior art teaches, whether a person of ordinary
 skill in the art would have been motivated to combine ref-
 erences, and whether a reference teaches away from the
 claimed invention are questions of fact.” Meiresonne v.
 Google, Inc., 849 F.3d 1379, 1382 (Fed. Cir. 2017) (quoting
 Apple Inc. v. Samsung Elecs. Co., 839 F.3d 1034, 1047–48
 (Fed. Cir. 2016) (en banc)).
     In making its factual findings, the Board must have
 both an adequate evidentiary basis for its findings and ar-
 ticulate a satisfactory explanation for those findings.
 NuVasive, 842 F.3d at 1382 (citing In re Lee, 277 F.3d 1338,
 1344 (Fed. Cir. 2002) and Synopsys, Inc. v. Mentor
 Graphics Corp., 814 F.3d 1309, 1322 (Fed. Cir. 2016)). We
 review for substantial evidence the underlying factual find-
 ings leading to an obviousness conclusion. Wasica Fin.
 GmbH v. Cont’l Auto. Sys., Inc., 853 F.3d 1272, 1278 (Fed.
 Cir. 2017).
                         DISCUSSION
     We first address Chemours’s argument concerning this
 court’s decision in Arthrex, Inc. v. Smith & Nephew, Inc.,
 941 F.3d 1320, 1335 (Fed. Cir. 2019).
Case: 20-1289    Document: 70      Page: 6   Filed: 07/22/2021




 6                         THE CHEMOURS COMPANY FC, LLC v.
                                    DAIKIN INDUSTRIES, LTD.


                              I
     Chemours argues that the Board’s decision was issued
 in violation of the Appointments Clause because the Board
 issued its final written decisions in both inter partes re-
 views on November 12, 2019, which was after this court’s
 decision in Arthrex, but before the mandate was issued.
 Specifically, Chemours contends remand is required in this
 instance because the Arthrex decision was not final until
 its mandate issued, so the court had not cured the consti-
 tutional defect by the time the final written decisions were
 issued. Appellant’s Br. 42.
     Because Chemours has withdrawn its request based on
 Arthrex to vacate and remand to the Board, we decline to
 vacate the Board’s decision and remand to the Board.
                              II
     Chemours argues that the Board’s final written deci-
 sion on obviousness is erroneous because its factual find-
 ings on motivation to combine are unsupported by
 substantial evidence. Appellant’s Br. 19. Specifically,
 Chemours argues that Daikin did not meet its burden of
 proof because it failed to show that a person of ordinary
 skill in the art (“POSA”) would modify Kaulbach’s polymer
 to achieve the claimed invention. Id. at 25–31.
     The Kaulbach reference teaches a polymer for wire and
 cable coatings that can be processed at higher speeds and
 at higher temperatures. Kaulbach col. 3 ll. 3–5. Kaulbach
 highlights that the polymer of the invention has a “very
 narrow molecular weight distribution.” Id. at col. 3 ll. 34–
 35, 59–65. Kaulbach discovered that prior beliefs that pol-
 ymers in high-speed extrusion application needed broad
 molecular weight distributions were incorrect because “a
Case: 20-1289     Document: 70         Page: 7   Filed: 07/22/2021




 THE CHEMOURS COMPANY FC, LLC     v.                           7
 DAIKIN INDUSTRIES, LTD.


 narrow molecular weight distribution performs better.” 4
 Id. at col. 3 ll. 61–65; see also col. 1 ll. 57–59. In order to
 achieve a narrower range, Kaulbach reduced the concen-
 tration of heavy metals such as iron, nickel and chromium
 in the polymer. Id. at col. 3 ll. 24–33.
      In the description of the invention, Kaulbach suggests
 that polymers used in “high speed wire extrusion” have
 melt flow rates of 15 g/10 min or greater. Id. at col. 3 ll.
 43–44. In the Kaulbach example relied on by the Board,
 Sample A11, Kaulbach’s melt flow rate is 24 g/10 min,
 while the claimed rate is 30±3 g/10 min. Id. at col.9 ll. 3–
 15. 5 Kaulbach further touts as a benefit that the melt flow
 rate does not change during processing. Id. at col. 3 ll. 49–
 50, col. 4 ll. 1–2, col. 4 ll. 7–11.
     The Board found that Kaulbach’s melt flow rate range
 fully encompassed the claimed range, and that a skilled ar-
 tisan would have been motivated to increase the melt flow
 rate of Kaulbach’s preferred embodiment to within the
 claimed range in order to coat wires faster. J.A. 45–46. In
 making its findings, the Board relied on the teachings of
 other evidence. J.A. 42–46. Specifically, the Board found
 the following:




     4   Molecular weight distribution reflects the range of
 molecular weights (or chain lengths) in a given polymer.
 J.A. 1145 at ¶ 20. A polymer with a narrower molecular
 weight distribution has more polymer chains that are of
 similar lengths, while a broad molecular weight distribu-
 tion fluorinated ethylene propylene (“FEP”) has more vari-
 ation in polymer chain lengths. Id.
     5   Kaulbach refers to a “melt flow index” or “MFI”
 value. Kaulbach col.1 ll. 40–41, col. 3 ll. 43–44. Chemours
 acknowledges that “melt flow index” and “melt flow rate”
 may be used interchangeably.
Case: 20-1289     Document: 70     Page: 8    Filed: 07/22/2021




 8                          THE CHEMOURS COMPANY FC, LLC v.
                                     DAIKIN INDUSTRIES, LTD.


     In view of Kaulbach’s disclosure that [melt flow
     rate] values of ≥15 g/10 min are suitable for high[-]
     speed wire extrusion, and record evidence establish-
     ing that higher coating speeds of 2800 or 3000
     ft/min are possible, we are persuaded that the
     skilled artisan would have been motivated to im-
     prove upon the wire coating speeds observed with
     Kaulbach’s Sample A11. We also are persuaded
     that the skilled artisan would have been motivated
     to increase the [melt flow rate] of Kaulbach’s Sam-
     ple A11 to be within the recited range in order to
     achieve higher processing speeds, because the evi-
     dence of record teaches that achieving such speeds
     may be possible by increasing a [polymer’s] [melt
     flow rate].
 J.A. 45–46.
     While acknowledging that Kaulbach states that “‘a
 narrow molecular weight distribution performs better’ at
 achieving high processing rates than polymers with ‘broad’
 molecular distributions,” J.A. 50–51, the Board also found
 that “it is not clear on this fully developed record why the
 skilled artisan would have been motivated to maintain
 such a narrow molecular weight distribution when seeking
 to achieve even higher coating speeds with Kaulbach’s
 Sample A11,” J.A. 50. In addition, the Board found that
 the portions of Kaulbach’s disclosure lacked specificity re-
 garding what is deemed “narrow” and “broad,” and that it
 would have been obvious to “broaden” the molecular weight
 distribution of the claimed polymer:
     [E]ven though Kaulbach generically touts that
     “high processing rates can be achieved” “[d]espite a
     narrow molecular weight distribution” ([Kaulbach],
     3:59–60), this purported discovery would not have
     prevented the skilled artisan, at the time of the in-
     vention of the ’609 patent, from considering other
     techniques—such as broadening the polymer’s
Case: 20-1289     Document: 70         Page: 9   Filed: 07/22/2021




 THE CHEMOURS COMPANY FC, LLC     v.                           9
 DAIKIN INDUSTRIES, LTD.


    molecular weight distribution—to achieve higher
    coating speeds with Sample A11. Based on the evi-
    dence presented, we are persuaded that one such
    technique would have included increasing Sample
    A11’s [melt flow rate] from 24 g/10 min to the re-
    cited range of “about 30±3 g/10 min,” even if doing
    so would have required broadening the molecular
    weight distribution of the polymer beyond the “nar-
    row molecular weight distribution” suggested, but
    not required or precisely defined, by Kaulbach.
 J.A. 51.
     The Board’s obviousness findings are not supported by
 substantial evidence. Although the Board may rely on
 other prior art to inform itself of the state of the art at the
 time of the invention, the scope of the relevant prior art is
 that which is “‘reasonably pertinent to the particular prob-
 lem with which the inventor was involved.’” Stratoflex, Inc.
 v. Aeroquip Corp., 713 F.2d 1530, 1535 (Fed. Cir. 1983)
 (quoting In re Wood, 599 F.2d 1032, 1036 (CCPA 1979)). In
 deciding whether a reference is from a relevant art, it is
 key to first determine whether the reference is within the
 inventor’s field of endeavor, and if not, “whether the refer-
 ence is reasonably pertinent to the particular problem con-
 fronting the inventor.” In re GPAC Inc., 57 F.3d 1573, 1578
 (Fed. Cir. 1995) (citing Wood, 599 F.2d at 1036). Here, the
 Board appears to have ignored the express disclosure in
 Kaulbach that teaches away from the claimed invention
 and relied on teachings from other references that were not
 concerned with the particular problems Kaulbach sought
 to solve. In other words, the Board did not adequately
 grapple with why a skilled artisan would find it obvious to
 increase Kaulbach’s melt flow rate to the claimed range
 while retaining its critical “very narrow molecular-weight
 distribution.” Kaulbach col. 3 ll. 34–35, 59–65.
     The reasons that the Board provided are not persua-
 sive. The Board found that because “Kaulbach does not
Case: 20-1289    Document: 70     Page: 10    Filed: 07/22/2021




 10                         THE CHEMOURS COMPANY FC, LLC v.
                                     DAIKIN INDUSTRIES, LTD.


 specifically set forth numerical limits on [what constitutes]
 ‘narrow’ and ‘broad’ molecular weight distributions, it is
 plausible that the skilled artisan may have been able to
 slightly increase Sample A11’s [melt flow rate] of 24 g/10
 min to be within the claimed range, and still end up with a
 ‘narrow’ [molecular weight distribution] polymer as sug-
 gested by Kaulbach, even if that meant slightly ‘broaden-
 ing’ Sample A11’s [molecular weight distribution].” J.A.
 49. This does not explain why a POSA would be motivated
 to increase Kaulbach’s melt flow rate to the claimed range,
 when doing so would necessarily involve altering the in-
 ventive concept of a narrow molecular weight distribution
 polymer. See Trivascular, Inc. v. Samuels, 812 F.3d 1056,
 1068 (Fed. Cir. 2016) (finding no motivation to modify the
 prior art where doing so “would destroy the basic objective”
 of the prior art).
      This is particularly true in light of the fact that the
 Kaulbach reference appears to teach away from broaden-
 ing molecular weight distribution and the known methods
 for increasing melt flow rate. Specifically, Kaulbach in-
 cludes numerous examples of processing techniques that
 are typically used to increase melt flow rate, which Kaulb-
 ach cautions should not be used due to the risk of obtaining
 a broader molecular weight distribution. Kaulbach col. 4
 ll. 47–50. For example, Kaulbach teaches against using
 chain transfer agents during polymerization, because they
 “intrinsically broaden the molecular weight distribution.”
 Id.; see also id. at col. 5 ll. 23–27 (teaching against using
 high fluorination temperatures, because doing so “can re-
 sult in a broadening of the molecular weight distribution
 and negatively effect [sic] performance”). These factors do
 not demonstrate that a POSA would have had a “reason to
 attempt” to get within the claimed range, as is required to
 make such an obviousness finding. Procter & Gamble Co.
 v. Teva Pharm. USA, Inc., 566 F.3d 989, 995 (Fed. Cir.
 2009) (quoting PharmaStem Therapeutics, Inc. v. ViaCell,
 Inc., 491 F.3d 1342, 1360 (Fed. Cir. 2007)).
Case: 20-1289    Document: 70        Page: 11   Filed: 07/22/2021




 THE CHEMOURS COMPANY FC, LLC       v.                      11
 DAIKIN INDUSTRIES, LTD.


     Daikin points out that Chemours based its case on an
 unclaimed feature—molecular weight distribution. How-
 ever, Kaulbach is the sole prior art relied on by the Board,
 and Kaulbach identified a narrow molecular weight distri-
 bution as a key feature. Therefore, modifying Kaulbach as
 the Board suggested would not be obvious absent addi-
 tional evidence supporting that finding. As Chemours per-
 suasively argues, the Board needed competent proof
 showing a skilled artisan would have been motivated to,
 and reasonably expected to be able to, increase the melt
 flow rate of Kaulbach’s polymer to the claimed range when
 all known methods for doing so would go against Kaulb-
 ach’s invention by broadening molecular weight distribu-
 tion. Appellant’s Br. 12.
     We hold that the Board relied on an inadequate eviden-
 tiary basis and failed to articulate a satisfactory explana-
 tion that is based on substantial evidence for why a POSA
 would have been motivated to increase Kaulbach’s melt
 flow rate to the claimed range, when doing so would neces-
 sarily involve altering the inventive concept of a narrow
 molecular weight distribution polymer.
                              III
     Before making a determination on the ultimate ques-
 tion of obviousness, the Board analyzed Chemours’s objec-
 tive indicia of nonobviousness. J.A. 52. Chemours argues
 that the Board legally erred in its analysis of objective in-
 dicia of nonobviousness finding an insufficient nexus be-
 tween the claimed invention and FEP 9494, Chemours’s
 commercial polymer, and its requirement of market share
 evidence to show commercial success. Appellant’s Br. 38.
 Chemours also argues that the Board misapplied the law
 on finding that the patents at issue were blocking patents.
 Id. at 39.
      In an obviousness inquiry, evidence of objective indicia
 of nonobviousness must be considered if present. See Pen-
 tec, Inc. v. Graphic Controls Corp., 776 F.2d 309, 315 (Fed.
Case: 20-1289    Document: 70     Page: 12    Filed: 07/22/2021




 12                         THE CHEMOURS COMPANY FC, LLC v.
                                     DAIKIN INDUSTRIES, LTD.


 Cir. 1985). Such evidence includes, for example, the com-
 mercial success of the patented invention. Graham v. John
 Deere Co., 383 U.S. 1, 17–18 (1966).
                              A
     Chemours argues that the Board improperly rejected
 an extensive showing of commercial success by finding no
 nexus on a limitation-by-limitation basis, rather than the
 invention as a whole. Appellant’s Br. 36. Chemours con-
 tends that the novel combination of these properties drove
 the commercial success of FEP 9494. Id. Second,
 Chemours argues the Board improperly required
 Chemours to proffer market share data to show commercial
 success.
     In general, evidence supporting objective indicia of
 nonobviousness must be shown to have a nexus to the
 claimed invention. In re GPAC Inc., 57 F.3d at 1580. In
 the obviousness analysis, “the claimed invention is, admit-
 tedly, a combination of elements that were known individ-
 ually in the prior art.” WBIP, LLC v. Kohler Co., 829 F.3d
 1317, 1332 (Fed. Cir. 2016). Evidence of commercial suc-
 cess, therefore, can be linked to an “inventive combination
 of known elements” to show a sufficient nexus. Id.; see also
 Rambus Inc. v. Rea, 731 F.3d 1248, 1256–58 (Fed. Cir.
 2013) (holding that the Board erred when it found objective
 evidence lacked a nexus where at least some of the evidence
 related to the “patented design as a whole”).
     The Board found no nexus between the claimed inven-
 tion and the alleged commercial success because Kaulbach
 disclosed all features except for the claimed melt flow rate.
 J.A. 56. The Board then found that other prior art of record
 disclosed melt flow rates of 50 g/10 min. Id.
     Contrary to the Board’s decision, the separate disclo-
 sure of individual limitations, where the invention is a
 unique combination of three interdependent properties,
 does not negate a nexus. Concluding otherwise would
Case: 20-1289    Document: 70     Page: 13   Filed: 07/22/2021




 THE CHEMOURS COMPANY FC, LLC   v.                        13
 DAIKIN INDUSTRIES, LTD.


 mean that nexus could never exist where the claimed in-
 vention is a unique combination of known elements from
 the prior art. See WBIP, 829 F.3d at 1332.
     Chemours also contends that the Board erred in its de-
 mand that market share evidence is necessary to sustain a
 finding of commercial success.       Appellant’s Br. 38.
 Chemours argues that this court has held that evidence of
 market share is not required to prove commercial success.
 Appellant’s Br. 38–39. Chemours contends that sales data
 alone should be enough for commercial success. Id. We
 agree.
     “When a patentee can demonstrate commercial suc-
 cess, usually shown by significant sales in a relevant mar-
 ket, and that the successful product is the invention
 disclosed and claimed in the patent, it is presumed that the
 commercial success is due to the patented invention.” J.T.
 Eaton & Co. v. Atl. Paste & Glue Co., 106 F.3d 1563, 1571
 (Fed. Cir. 1997); WBIP, 829 F.3d at 1329. However, market
 share data, though potentially useful, is not required to
 show commercial success. See Tec Air, Inc. v. Denso Mfg.
 Mich. Inc., 192 F.3d 1353, 1360–61 (Fed. Cir. 1999) (“Alt-
 hough sales figures coupled with market data provide
 stronger evidence of commercial success, sales figures
 alone are also evidence of commercial success.”); Gambro
 Lundia AB v. Baxter Healthcare Corp., 110 F.3d 1573, 1579
 (Fed. Cir. 1997) (relying on sales information to show com-
 mercial success); J.T. Eaton, 106 F.3d at 1566, 1572 (same).
     The Board is certainly entitled to weigh evidence and
 find, if appropriate, that Chemours’s gross sales data were
 insufficient to show commercial success without market
 share data. The Board, however, erred in its analysis that
 gross sales figures, absent market share data, “are inade-
 quate to establish commercial success.” J.A. 57.
Case: 20-1289    Document: 70     Page: 14    Filed: 07/22/2021




 14                         THE CHEMOURS COMPANY FC, LLC v.
                                     DAIKIN INDUSTRIES, LTD.


                              B
      Finally, Chemours contends that the Board erred when
 it found that the asserted patents were “blocking patents,”
 that blocked others from entering the relevant market. Ap-
 pellant’s Br. 39–41.
     A blocking patent is an earlier patent that prevents
 practice of a later invention—the invention of the patent-
 in-dispute. See Acorda Therapeutics, Inc. v. Roxane Labs.,
 Inc., 903 F.3d 1310, 1337 (Fed. Cir. 2018) (“A patent has
 been called a ‘blocking patent’ where practice of a later in-
 vention would infringe the earlier patent.”); Galderma
 Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 740 (Fed. Cir.
 2013); Prima Tek II, LLC v. A-Roo Co., 222 F.3d 1372, 1379
 (Fed. Cir. 2000).
     The Board determined that the existence of the ’609 pa-
 tent covering the FEP 9494 product would have precluded
 others from freely entering the market. J.A. 57–58 (citing
 Galderma Labs., 737 F.3d at 740 (concluding that the in-
 ference of nonobviousness based on evidence of commercial
 success is weak where market entry by others is precluded
 due to blocking patents)). The Board concluded that the
 evidence proffered to establish commercial success was
 weak because the ’609 patent covering it blocked others
 from entering the market. J.A. 58.
     The Board erred by misapplying the “blocking patents”
 doctrine to the challenged patents themselves. A blocking
 patent is one that is in place before the claimed invention
 because “such a blocking patent may deter non-owners and
 non-licensees from investing the resources needed to make,
 develop, and market such a later, ‘blocked’ invention.’” Ac-
 corda, 903 F.3d at 1337. However, the challenged patent,
 which covers the claimed invention at issue, cannot act as
 a blocking patent. Accordingly, we reverse the Board as to
 these findings.
Case: 20-1289   Document: 70     Page: 15    Filed: 07/22/2021




 THE CHEMOURS COMPANY FC, LLC   v.                       15
 DAIKIN INDUSTRIES, LTD.


                        CONCLUSION
     We decline to vacate and remand this case pursuant to
 Arthrex. We hold that the Board’s obviousness determina-
 tion is not supported by substantial evidence and that the
 Board erred in its analysis of certain objective indicia of
 nonobviousness. Accordingly, we reverse the Board’s de-
 termination.
                       REVERSED
Case: 20-1289   Document: 70      Page: 16   Filed: 07/22/2021




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

           CHEMOURS COMPANY FC, LLC,
                   Appellant

                             v.

   DAIKIN INDUSTRIES, LTD., DAIKIN AMERICA,
                    INC.,
                   Appellees

    ANDREW HIRSHFELD, PERFORMING THE
     FUNCTIONS AND DUTIES OF THE UNDER
        SECRETARY OF COMMERCE FOR
  INTELLECTUAL PROPERTY AND DIRECTOR OF
  THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                    Intervenor
              ______________________

                   2020-1289, 2020-1290
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 00992, IPR2018-00993.
                  ______________________

 DYK, Circuit Judge, concurring in part and dissenting in
 part.
     I agree with Part I of the majority’s opinion and with
 the majority’s conclusion in Part III that the Patent Trial
 and Appeal Board (“Board”) erred “in its analysis that
Case: 20-1289    Document: 70         Page: 17   Filed: 07/22/2021




 2                           THE CHEMOURS COMPANY FC, LLC v.
                                      DAIKIN INDUSTRIES, LTD.


 gross sales figures, absent market share data, ‘are inade-
 quate to establish commercial success,’” Maj. Op. 13 (quot-
 ing J.A. 57), and “by misapplying the ‘blocking patents’
 doctrine to the challenged patents themselves,” id. at 14.
      I respectfully dissent as to Part II. I think that the ma-
 jority’s conclusion that U.S. Patent No. 6,541,588 (“Kaulb-
 ach”) teaches away from the claimed invention is contrary
 to our precedent and that the Board properly rejected the
 teaching away theory.
                                  I
     Claim 1 of U.S. Patent No. 7,122,609 (“the ’609 patent”)
 covers
     A partially-crystalline copolymer comprising tetra-
     fluoroethylene, hexafluoropropylene in an amount
     corresponding to a hexafluoropropylene index
     (HFPI) of from about 2.8 to 5.3, said copolymer be-
     ing polymerized and isolated in the absence of
     added alkali metal salt, having a melt flow rate of
     within the range of about 30±3 g/10 min, and hav-
     ing no more than about 50 unstable endgroups/106
     carbon atoms.
 ’609 patent col. 10 ll. 15–21.
     Like claim 1 of the ’609 patent, Kaulbach discloses a
 copolymer for high-speed extrusion coating of cables or
 wires. Kaulbach’s copolymer is nearly identical to the pol-
 ymer disclosed by claim 1 of the ’609 patent: Both copoly-
 mers are tetrafluoroethylene and hexafluoropropylene
 copolymers with decreased metal contamination and a low
 number of unstable endgroups. The only material differ-
 ence between claim 1 and Kaulbach is that Kaulbach dis-
 closes (in Sample A11) a melt flow rate of 24 g/10 min,
 slightly lower than 27 g/10 min, the lower bound of the
 30 ± 3 g/10 min rate claimed in claim 1 of the ’609 patent.
Case: 20-1289    Document: 70        Page: 18   Filed: 07/22/2021




 THE CHEMOURS COMPANY FC, LLC       v.                       3
 DAIKIN INDUSTRIES, LTD.


     The majority nevertheless concludes that Kaulbach
 teaches away from the claimed invention because increas-
 ing “Kaulbach’s melt flow rate to the claimed range . . .
 would necessarily involve altering [Kaulbach’s] inventive
 concept of a narrow molecular weight distribution poly-
 mer.” Maj. Op. 10. I disagree. Although it is true that
 Kaulbach’s invention is a narrow molecular weight distri-
 bution polymer, Kaulbach also acknowledges that “the art
 t[aught] that a broad molecular weight distribution [wa]s
 needed to achieve such high processing rates,” Kaulb-
 ach col. 3 ll. 60–62, and that prior art “mixtures ha[d] a
 very broad molecular weight distribution[,] which[,] ac-
 cording to conventional wisdom, results in an improved ex-
 trudability,” id. col. 1 ll. 57–59.     Thus, even though
 Kaulbach determined that “a narrow molecular weight dis-
 tribution performs better,” it expressly acknowledged the
 feasibility of using a broad molecular weight distribution
 to create polymers for high speed extrusion coating of
 wires. Id. col. 3 ll. 62–65. This is not a teaching away from
 the use of a higher molecular weight distribution polymer.
     As our cases make clear, “that ‘better alternatives exist
 in the prior art does not mean that an inferior combination
 is inapt for obviousness purposes.’” Bayer Pharma AG v.
 Watson Lab’ys, Inc., 874 F.3d 1316, 1327 (Fed. Cir. 2017)
 (quoting In re Mouttet, 686 F.3d 1322, 1334 (Fed. Cir.
 2012)); see also In re Haase, 542 F. App’x 962, 969 (Fed. Cir.
 2013) (determining that a reference did not teach away
 from using an aluminum polymer with an ammonium pol-
 ymer just because the reference “show[ed] better turbidity
 results when using an aluminum polymer by itself”). The
 majority’s approach impermissibly expands the teaching
 away doctrine such that it encompasses a reference’s mere
 preference for a particular alternative.
                               II
     Contrary to the majority’s assertion, modifying the mo-
 lecular weight distribution of Kaulbach’s disclosure of a
Case: 20-1289    Document: 70     Page: 19   Filed: 07/22/2021




 4                         THE CHEMOURS COMPANY FC, LLC v.
                                    DAIKIN INDUSTRIES, LTD.


 24 g/10 min melt flow rate to achieve the 27 g/10 min melt
 flow rate of claim 1 would hardly “destroy the basic objec-
 tive” of Kaulbach as the majority claims. Maj. Op. 10 (quot-
 ing Trivascular, Inc. v. Samuels, 812 F.3d 1056, 1068 (Fed.
 Cir. 2016)).
     As the Board determined, Kaulbach does not precisely
 define what constitutes a narrow molecular weight distri-
 bution, only defining a “very narrow molecular-weight dis-
 tribution” of “less than about 2” and “as low as 1.5.”
 Kaulbach col. 3 ll. 34–37. Sample A11 has a measured dis-
 tribution of 1.6, toward the lower end of this “very narrow”
 distribution range. Thus, Sample A11’s molecular weight
 distribution could be increased by 0.4 (25%) and still have
 a “very narrow” molecular weight distribution under
 Kaulbach. There is no support whatever for the theory that
 increasing the melt flow rate from 24 g/10 min (Kaulbach)
 to 27 g/10 min (the ’609 patent) (a 12.5% increase) would
 create more than a 0.4 increase (25%) in the molecular
 weight distribution and thus be contrary to Kaulbach’s
 supposed teaching to stay within the “very narrow” molec-
 ular weight distribution. The majority’s contrary conclu-
 sion constitutes nothing less than appellate factfinding,
 factfinding that has no record support.
     I would therefore affirm the Board’s determination
 that Kaulbach does not teach away from the claimed inven-
 tion and remand to the Board for redetermination of the
 conclusion of obviousness in light of the secondary factors.
 I respectfully dissent from the majority’s contrary conclu-
 sion.